157 S.W.3d 343 (2005)
Venga RADCLIFF and Tammy Radcliff, Appellants,
v.
ROCKWOOD BANK, Respondent.
No. ED 84906.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Brian J. Fellows, St. Louis, MO, for appellants.
John G. Enright, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Venga and Tammy Radcliff, individually, and Venga as duly appointed Plaintiff ad Litem for her deceased husband Charles Radcliff, appeal the judgment of the Circuit Court of St. Louis County granting Rockwood Bank's Motion to Dismiss the Radcliffs' negligent infection of emotional distress action for failure to state a claim or cause of action.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).